Title: General Orders, 7 May 1783
From: Washington, George
To: 


                  
                     
                      Wednesday May 7th 1783
                     Parole Newport
                     Countersigns Salem Kingston
                  
                  For the day tomorrow B. General Greaton
                  B. Qr Mr Hampshire Brigde
                  The Jersey Battalion gives the Guards & the 5th Massa. regt the fatigues tomorrow.
                  Untill further orders the corps which gives the fatigues for the day will furnish a Corporal & three orderly men for the Adjt Genl office—to parade at the Newbuilding at half after eleven o’clock.
               